DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,7,9-12, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20160012052 A1; Zoryn; Kanstantsyn et al. (hereinafter Zoryn)
Regarding claim 1, Zoryn teaches A question answering method, comprising: acquiring at least one candidate table matching a question to be queried, wherein each candidate table comprises a candidate answer corresponding to the question; (Zoryn [FIG.4] shows the process of obtaining table(s) in response to query (question))											processing the at least one candidate table to obtain at least one table text, wherein the table text comprises textual content of respective fields in the candidate table, (Zoryn [FIG. 6] shows the processing of the candidate table(s) and the tables corresponding content/text)								and the fields comprise a title, a header and a cell; (Zoryn [FIG. 7] shows the title, header and cell format [57&69] further elaborate on structure of data/fields which includes a title, header and cell)								inputting the question and each table text into a preset language model respectively to obtain a degree of matching between the question and each candidate table; (Zoryn [FIG.2] shows the system taking the queries (questions) and combining them with table information and inputting it all into a model to obtaining matching degrees)										and outputting a reply table according to the degree of matching of each candidate table, (Zoryn [FIG.2] shows corresponding output table getting generated after the model processes the information)								wherein the reply table is a candidate table out of the at least one candidate table whose degree of matching with the question is greater than a preset value or a candidate table whose degree of matching with the question is maximum. (Zoryn [ 83 & 89 ] elaborate on the use of a threshold and ranking process to find the best match (degree of matching is maximum) [FIG.3&11] show visual of the system analyzing tables, applying a ranking system and ultimately enforcing those said rankings )									wherein the acquiring the at least one candidate table matching the question to be queried comprises: receiving the question to be queried; (Zoryn [FIG.4] shows the process of obtaining table(s) in response to query (question))		determining an answer category of the question to be queried; (Zoryn [0045] As such, table understanding algorithms can be configured to identify subject columns for tables and/or detect column headers for tables when tables do not expressly define such information. Table understanding module 102 can utilize click logs 113 and knowledgebases 114 to assist with understanding tables. Table understanding module 102 can output identified subject columns and detected column headers for tables.[0046] Table annotation module 103 can receive tables (e.g., relational tables) extracted by table extraction and classification module 101. Table annotation module 103 can also receive identified subject columns and detected column headers) [123] further elaborates)						and if the answer category is a target category indicating an exact answer, acquiring the at least one candidate table matching the question to be queried, wherein the target category comprises at least one of an entity or a number. (Zoryn [0045] identify subject columns for tables and/or detect column headers for tables when tables do not expressly define such information. Table understanding module 102 can utilize click logs 113 and knowledgebases 114 to assist with understanding tables. Table understanding module 102 can output identified subject columns and detected column headers for tables.[0046] Table annotation module 103 can receive tables (e.g., relational tables) extracted by table extraction and classification module 101. Table annotation module 103 can also receive identified subject columns and detected column headers) [123] further elaborates)
Corresponding system claim 10 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Zoryn [26 & 31] describe corresponding hardware components)
Regarding claim 2, Zoryn teaches The method according to claim 1, wherein the processing the at least one candidate table to obtain at least one table text comprises: extracting the textual content of the respective fields in the at least one candidate table respectively; (Zoryn [0079] describes extraction of the tables content which includes textual content)								and splicing textual content of respective fields of each candidate table together to obtain the at least one table text. (Zoryn [0008]retrieving content from fields of candidate tables having keyword hits, generating ranking features of tables, and computing ranking scores for tables [0084] further elaborates [FIG.5] shows visual of the system performing table field combination based on text/keywords)
Corresponding system claim 11 is rejected similarly as claim 2 above.	
Regarding claim 3, Zoryn teaches The method according to claim 2, wherein each word in the table text corresponds to field information, (Zoryn [FIG.5] shows visual of the system performing table field combination based on text/keywords [0084] Hit matrix generator 501 generates a hit matrix for each table in candidate hit tables 214. For each table, hit matrix generator 501 uses a feature index to formulate a hit matrix/subject detection overlay 216. Hit matrix/subject detection overlay 216 overlays the corresponding hit matrix with column type information to put keyword hits in logical regions of the table (e.g., caption, surrounding text, column name, entity column, cell, etc.). Hit matrix generator 501 then retrieves the content of fields containing at least one keyword hit in a candidate hit table 214 using a forward index)									and the field information is configured to identify a field to which the word in the table text belongs in the candidate table. (Zoryn [0084] Hit matrix generator 501 generates a hit matrix for each table in candidate hit tables 214. For each table, hit matrix generator 501 uses a feature index to formulate a hit matrix/subject detection overlay 216. Hit matrix/subject detection overlay 216 overlays the corresponding hit matrix with column type information to put keyword hits in logical regions of the table (e.g., caption, surrounding text, column name, entity column, cell, etc.). Hit matrix generator 501 then retrieves the content of fields containing at least one keyword hit in a candidate hit table 214 using a forward index. [FIG.5] image of the system performing table field combination based on text/keywords)
Corresponding system claim 12 is rejected similarly as claim 3 above.
Regarding claim 7, Zoryn teaches The method according to claim 1, wherein there is one candidate table; wherein the outputting a reply table according to the degree of matching of each candidate table comprises: determining whether the degree of matching of the candidate table is greater than or equal to a matching degree threshold; (Zoryn [ 83 & 89 ] Use of a threshold and ranking process to find the best match (degree of matching is maximum) [FIG.3&11] show visual of the system utilizing a threshold to output a candidate table/data)			and if the degree of matching of the candidate table is greater than or equal to the matching degree threshold, outputting the candidate table as the reply table. (Zoryn [ 83 & 89 ] elaborate on the use of a threshold and ranking process to find the best match (degree of matching is maximum) [FIG.3&11] show visual of the system utilizing a threshold to output a candidate table/data)
Corresponding system claim 16 is rejected similarly as claim 7 above.
Regarding claim 9, Zoryn teaches The method according to claim 1, wherein there are at least two candidate tables; wherein the outputting a reply table according to the degree of matching of each candidate table comprises: outputting a candidate table corresponding to a highest degree of matching as the reply table. (Zoryn [FIG.2] shows corresponding output table getting generated after the model processes the information [ 83 & 89 ] elaborate on the use of a threshold and ranking process to find the best match (degree of matching is maximum) [FIG.3&11] show visual of the system analyzing tables, applying a ranking system and ultimately enforcing those said rankings )
Corresponding system claim 18 is rejected similarly as claim 9 above.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zoryn in view of US 20190278846 A1 ;XIANG; Xiao ming et al. (hereinafter Xiang)
Regarding claim 4, Zoyrn lacks explicitly and orderly teaching wherein the language model comprises an input layer that comprises a vector coding module, a segment coding module, and a position coding module; the inputting the question and each table text into a preset language model respectively to obtain a degree of matching between the question and each candidate table comprises: inputting the question and each table text into the vector coding module to obtain a text vector; inputting the question, each table text and the field information corresponding to the table text into the segment coding module to obtain a segment vector; inputting the question and each table text into the position coding module to obtain a position vector; and determining the degree of matching between the question and each candidate table according to the text vector, the segment vector and the position vector.			Xiang teaches wherein the language model comprises an input layer that comprises a vector coding module, a segment coding module, and a position coding module; (XIANG [FIG.5] show corresponding module components) 			the inputting the question and each table text into a preset language model respectively to obtain a degree of matching between the question and each candidate table comprises: inputting the question and each table text into the vector coding module to obtain a text vector;								inputting the question, each table text and the field information corresponding to the table text into the segment coding module to obtain a segment vector; (Xiang [0105] permute and combine the second semantic vectors to obtain third semantic vectors; obtain the weight vectors according to semantic descriptions of the second semantic vectors; and according to the semantic descriptions of the second semantic vectors in the third semantic vectors and a dependency relationship between semantic descriptions of a plurality of the second semantic vectors, output fourth semantic vectors that correspond to the third semantic vectors and represent the candidate semantic intentions. [FIG.2] shows generating a plurality of different vectors based on a query/question and then getting a final output using plurality of vectors)						inputting the question and each table text into the position coding module to obtain a position vector; (Xiang [0105]  combine the second semantic vectors to obtain third semantic vectors; obtain the weight vectors according to semantic descriptions of the second semantic vectors; and according to the semantic descriptions of the second semantic vectors in the third semantic vectors and a dependency relationship between semantic descriptions of a plurality of the second semantic vectors, output fourth semantic vectors that correspond to the third semantic vectors and represent the candidate semantic intentions. [FIG.2] shows generating a plurality of different vectors based on a query/question and then getting a final output using plurality of vectors)								and determining the degree of matching between the question and each candidate table according to the text vector, the segment vector and the position vector. (Xiang [FIG.2] shows generating a plurality of different vectors based on a query/question and then getting a final output using plurality of vectors while a ranking/matching mechanism)								Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Zoryn's methods and make the addition of Xiang in order to improve the accuracy of the system via the addition additional parameters in the form of a plurality of search vectors in order to help create a more accurate system (Xiang [0105] the second obtaining unit 130 is configured to: permute and combine the second semantic vectors to obtain third semantic vectors; obtain the weight vectors according to semantic descriptions of the second semantic vectors; and according to the semantic descriptions of the second semantic vectors in the third semantic vectors and a dependency relationship between semantic descriptions of a plurality of the second semantic vectors, output fourth semantic vectors that correspond to the third semantic vectors and represent the candidate semantic intentions. [FIG.2] shows generating a plurality of different vectors based on a query/question and then getting a final output using plurality of vectors)
Corresponding system claim 13 is rejected similarly as claim 4 above.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zoryn in view of US 20070112734 A1 Xin; Guomao et al. (hereinafter Xin)
Regarding claim 5, Zoyrn teaches The method according to claim 1, wherein the inputting the question and each table text into a preset language model respectively to obtain a degree of matching between the question and each candidate table comprises:										but lacks explicitly and orderly teaching acquiring a probability value outputted by the language model according to the question and each table text; and determining the degree of matching between the question and each candidate table according to the probability value.											However Xin teaches acquiring a probability value outputted by the language model according to the question and each table text; (Xin [0013] The relevance system generates a prior relevance probability that a document with a certain identifier match distance is relevant to a query. When the prior relevance probability is based on identifier match distance [0019] The probability model relevance score may be calculated using the BM25 formula ... [27&31] further elaborates)											and determining the degree of matching between the question and each candidate table according to the probability value. (Xin [0019] The probability model relevance score may be calculated using the BM25 formula ...[0023] the relevance system generates a relevance score by combining a content relevance score derived from a language model with the URL relevance score. A language model determines the content relevance score based on the conditional probability that web page D is a desired web page given query Q. The relevance system may combine the language model content relevance score and the URL relevance score according to the following equation …[27&31] further elaborates)				Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Zoryn's methods and make the addition of Xin in order to to improve the accuracy of the system via the addition additional parameters via the utilization of a probability value in order to help create a more accurate system (Xin [0013] The relevance system generates a prior relevance probability that a document with a certain identifier match distance is relevant to a query. When the prior relevance probability is based on identifier match distance [0019] The probability model relevance score may be calculated using the BM25 formula ... [27&31] further elaborate)
Corresponding system claim 14 is rejected similarly as claim 5 above.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zoryn in view of US 20190102437 A1; Patthak; Anindya Chandra et al. (hereinafter Patthak)
Regarding claim 8, Zoryn teaches The method according to claim 1, wherein there is one candidate table wherein the outputting a reply table according to the degree of matching of each candidate table comprises:; (Zoryn [FIG.2] shows corresponding output table getting generated after the model processes the information)											Zoyrn lacks explicitly teaching corresponding actions/processes if the degree of matching of the candidate table is less than a matching degree threshold, outputting a prompt message indicating a failure to search a matched answer.				However Patthak teaches corresponding actions/processes if the degree of matching of the candidate table is less than a matching degree threshold, outputting a prompt message indicating a failure to search a matched answer. (Patthak [0020] When a highest similarity in the set of similarities does not meet a similarity threshold, an indication that the query is anomalous is outputted. [0025]  generate output related to anomalies in relational database queries that are detected by monitoring apparatus 102. For example, management apparatus 104 may generate notifications, alerts, log files, and/or other output indicating anomalies (e.g., anomaly 136) in queries (e.g., query 106) of RDMBS 122. Management apparatus 104 may also include one or more factors 136 associated with identifying the query as anomalous and/or a confidence 136 in identifying the query as anomalous.)
Corresponding system claim 17 is rejected similarly as claim 8 above
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200202257 A1; Lee; Janghwan (hereinafter Lee) in view of Zoryn.
Regarding claim 19, Lee teaches A language model training apparatus, comprising: at least one processor; and a memory communicatively connected to the at least one processor; wherein the memory is stored with an instruction executable by the at least one processor, and the instruction is executed by the at least one processor to enable the at least one processor to: (Lee [10 & 106] show corresponding hardware components and computer readable abilities of the system)											acquire first training sample data, wherein the first training sample data is textual data without labeling information; (Lee [FIG. 3] shows acquiring a plurality of datasets, one which has missing labels and another that is updated and more accurate based on training and updating process [34-37] further elaborates on describing how initial dataset can having missing/no labeling information [50-56] further elaborates on updating dataset to provide labels)						and acquire second training sample data and labeling information corresponding thereto, wherein the second training sample data… (Lee [FIG. 3] shows acquiring a plurality of datasets, one which has missing labels and another that is updated and more accurate based on training and updating process)			and perform, based on the first training sample data, first pre-training on a model to be trained to obtain a first pre-training model; (Lee [FIG. 3] step306 shows the machine learning model getting trained based on labeling of a first dataset)												and train the first pre-training model based on the second training sample data and the labeling information corresponding thereto to obtain a language model, (Lee [FIG. 3] step318&320 show obtaining another model based on labeling of the other dataset)											Lee lacks explicitly and orderly teaching acquire … a question and multiple candidate tables corresponding to the question and the labeling information is configured to indicate a correlation between the question and each candidate table; wherein the language model is configured to determine a degree of matching between the question and at least one candidate table.						Zoryn teaches acquire … a question and multiple candidate tables corresponding to the question and the labeling information is configured to indicate a correlation between the question and each candidate table; (Zoryn [FIG. 2] shows the acquiring, correlating and ranking/labeling of the query/question and corresponding table(s) [FIG.5] goes into detail on the ranking/labeling which the hit matrix generator contributes to)									wherein the language model is configured to determine a degree of matching between the question and at least one candidate table. (Zoryn [FIG.2] shows corresponding output table getting generated after the model processes the information [ 83 & 89 ] elaborate on the use of a threshold and ranking process to find the best match (degree of matching is maximum) [FIG.3&11] show visual of the system analyzing tables, applying a ranking system and ultimately enforcing those said rankings )												Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Lee's methods and make the addition of Zoryn table searching/ranking methods in order to help improve the system’s ability to search via correlating tables to a query/question (Zoryn [0049] Rankings can be used to help surface better (e.g., more reputed, more popular, or more relevant) web tables when many web tables satisfy a search query. Feature computation module 104 can output computed (static) features for tables. [0076] FIG. 2 illustrates an example computer architecture 200 that facilitates ranking tables [0088] that facilitates ranking tables from keyword hits.)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zoryn and US 20200004875 A1 McAteer; Seamus R. et al. (hereinafter McAteer)
Regarding claim 20, the combination of Lee and Zoryn teach The apparatus according to claim 19, wherein the instruction is executed by the at least one processor to enable the at least one processor to: acquire third training sample data and labeling information corresponding thereto, (Lee [FIG. 3] shows acquiring a plurality of datasets)								and the third training sample data and the second training sample data have a same training task corresponding thereto; (Lee [FIG. 3] shows a repetitive process of having three or more datasets which are updated each time using the same process/task)										and train the first pre-training model based on the third training sample data and the labeling information corresponding thereto to obtain a retrained first pre-training model. (Lee [FIG. 3] shows a repetitive process of updating/creating new models using training methods via updated dataset method)		the combination lacks explicitly and orderly teaching wherein the third training sample data comprises a question and multiple textual answers corresponding to the question, the labeling information of the third training sample data is configured to indicate a correlation between the question and the multiple textual answers with labeling information of each textual answer having a different degree of accuracy,		However McAteer teaches wherein the … training sample data comprises a question and multiple textual answers corresponding to the question (McAteer [0026] The system may include an edge relationship component for providing relationship definitions for edges between question word and answer word pairs and providing different weightings [0068] when edges are added between question and answer word nodes, there may be additional relationships recognized...)			the labeling information of the third training sample data is configured to indicate a correlation between the question and the multiple textual answers with labeling information of each textual answer having a different degree of accuracy, (McAteer [0068] when edges are added between question and answer word nodes, there may be additional relationships recognized … depending on the sub-topic of the question and associated answers, as determined by a separate topic classifier, model, or semantic labeling mechanism … these edges may be traversed with different weightings, according to their significance to the input [90 &111] further elaborates on the different degrees of accuracy/weighting )			Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of McAteer's question answering methods in order to improve the systems overall searching process (McAteer [0005] to improve retrieval performance in information retrieval operations, particularly in the context of query understanding. In search engines, query expansion involves evaluating a users input (what words were typed into the search query area, and sometimes other types of data) and expanding the search query to match additional documents. [0006] semantic labeling can be used to improve the likelihood that relevant documents are returned, even when a direct lexical or word match is not possible. For example, if words describing cats and dogs are all labeled with the tag “Animal”, and a user query contains such vocabulary and is tagged similarly, it may help to filter the set of search results in system output)
Response to Arguments
Applicant's arguments filed 10/4/2022 have been fully considered
35 USC § 102 & 35 USC § 103: 
Regarding Applicant’s Argument (page(s): 9-14):  Examiner’s response:- The current scope of the claim is not interpreted by the examiner as the applicant argues it should be viewed in the arguments, the examiner believes the applicant is assuming and placing too much weight from instant applications specification. The examiner believes these limitations assumed from the specification are not clear and must be brought into the claim’s limitations for the claim to gain the scope the applicant wishes it to have. For example, the term "answer category" in the independent claim is read broadly using broadest reasonable interpretation. The examiner recommended further elaborating on makes something an "answer category" to help overcome the current art and help push the application towards allowability. Zoryn does possess a classification module 101 that uses and integrates the ability to classify/categorize data related to the search/query systems output/answer.
Regarding Applicant’s Argument (page(s) 15-17): Examiner’s response:- It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art. Zoryn already teaches and establishes the basis with regard to a searching system that utilizes tables and has the features of title, header and cell. Xiang is brought in to teach the utilization of vectors.
Regarding Applicant’s Argument (page(s):17-19): Examiner’s response:- It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art. Zoryn already teaches and establishes the basis with regard to a searching system that utilizes tables and has the features of title, header and cell. Xin is brought in to teach the utilization of a probability value and a corresponding language model.
Regarding Applicant’s Argument (page(s): 19-21): Examiner’s response:- It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art. Zoryn already teaches and establishes the basis with regard to a searching system that utilizes tables and has the features of title, header and cell. Patthak is brought in to teach a similarity threshold with a corresponding message.
Regarding Applicant’s Argument (page(s): 21-26): Examiner’s response:- It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art. Zoryn already teaches and establishes the basis with regard to a searching system that utilizes tables and has the features of title, header and cell. Lee is brought in to show the labeling in relation to the question and the table.
Regarding Applicant’s Argument (page(s): 26-28): Examiner’s response:- It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art. Zoryn already teaches and establishes the basis with regard to a searching system that utilizes tables and has the features of title, header and cell. Lee is brought in to show the labeling in relation to the question and the table. McAteer is also brought in to teach correlation of question and textual answers having different degrees/weightings.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165